Citation Nr: 0520184	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
discogenic disease of the spine (claimed as low back 
condition).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a claimed right wrist fracture.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.  A hearing was held before a decision review officer at 
the RO in February 2004.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the wrist and back claims has been developed and obtained, 
and all due process concerns have been addressed.  

2.  The veteran did not file a notice of disagreement within 
one year of notification of the January 1981 rating decision 
that denied service connection for residuals of a claimed 
right wrist fracture and for discogenic disease.

3.  Evidence received subsequent to 1981 does not relate to 
an unestablished fact necessary to substantiate the veteran's 
service connection claim for discogenic disease.

4.  Evidence received subsequent to 1981 relates to an 
unestablished fact concerning the claim for service 
connection for residuals of a right wrist fracture, but it 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied service 
connection for residuals of a claimed right wrist fracture 
and for discogenic disease is final.  38 U.S.C. § 4005(c) 
(1976); currently 38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the January 1981 rating decision 
denying service connection for discogenic disease and 
residuals of a right wrist fracture is not new and material 
and does not serve to reopen these claims.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2002 prior to initial adjudication of his claim.  
The letter notified the veteran of elements (1), (2) and (3), 
see above, with respect to his claims to reopen, and 
requested the veteran to send information describing 
additional evidence or the evidence itself and thus may be 
considered to have been requested to submit any evidence in 
his possession that pertains to his claim in compliance with 
element (4).  See Mayfield v. Nicholson, 19 Vet. App. 109 
(2005).

In addition to notice found in the November 2002 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his claims to reopen by virtue of the 
rating decision, SOC, and supplemental SOC.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this matter.  Accordingly, the Board considers the notice 
requirements of the VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).   VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  His separation examination report, VA medical 
records, private medical evidence, and lay evidence have been 
associated with the claims file.  Attempts to obtain 
additional service medical records have been unsuccessful and 
alternative means of verifying the veteran's assertions have 
been pursued.  The veteran has been notified of the absence 
of additional service medical records and the lack of 
verification from the alternative sources.  He was afforded 
the opportunity to offer testimony in support of his claims 
and a transcript of his personal hearing is of record.  As 
the veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

New and Material Evidence

Service connection for residuals of a right wrist fracture 
and for discogenic disease was denied in a January 1981 
rating decision.  Service connection for residuals of a right 
wrist fracture was denied as there was no evidence of the 
claimed condition while service connection for discogenic 
disease was denied as there was no evidence linking the 
disease to an in-service injury or disease.  While a copy of 
the veteran's notification letter is not associated with his 
claims file, there is a computer print-out signed January 23, 
1981, indicating the claims were denied as not due to 
service.  The principles of administrative regularity dictate 
a presumption that government officials have properly 
discharged their official duties.  See Saylock v. Derwinski, 
3 Vet. App. 394, 395 (1992).  The Board finds that the 
presumption of regularity dictates a finding that the veteran 
was properly notified of the January 1981 rating decision.  
He has never argued otherwise.  Thereafter there is an 
absence of communication from the veteran for over two 
decades.  As such, the Board concludes that the veteran did 
not file a notice of disagreement within one year of his 
notification of the January 1981 rating decision and this 
determination became final.  See 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App 145 (1991).  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board can consider the 
underlying claim.  38 U.S.C.A. § 5108 (West 2002); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id. 

At the time of the January 1981 rating decision, a service 
medical record, private medical evidence, and lay evidence 
was of record.  The September 1956 report of medical 
examination for release from active duty shows that the 
veteran's upper extremities and spine were clinically 
evaluated as normal.  Also of record were the veteran's 
assertions that he had fallen while in service and fractured 
his right wrist and that he received treatment for his back 
while stationed in Korea.  A June 1980 lay statement 
indicates that a fellow serviceman who served with the 
veteran remembered being told that the veteran had fallen 
while in service and that he had gone to visit the veteran 
thereafter and had observed the veteran to have a cast on his 
arm.  In October 1980, alternative sources were searched but 
failed to reveal evidence of the veteran's asserted accident 
or subsequent treatment.  There was also evidence that the 
veteran had been hospitalized in December 1957 but not for 
either of the two claimed conditions.  A January 1980 private 
radiology report revealed the veteran had discogenic disease 
of the spine.

Evidence associated with the claims folder subsequent to the 
January 1981 rating decision includes statements and 
testimony from the veteran that he fell and broke his right 
wrist/hand while on active duty in Georgia and that he sought 
treatment for resulting back pain a couple of months later 
while stationed in Korea.  Lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Moreover, the veteran's assertions 
concerning in-service treatment were already considered at 
the time of the January 1981 determination and are 
cumulative.  See Bostain v. West, 11 Vet. App. 124 (lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance is not new evidence).  Furthermore, 
the veteran submitted at his February 2004 hearing a 
duplicative copy of the June 1980 lay statement that was 
considered at the time of the January 1981 determination and, 
therefore, the lay statement is redundant and cumulative of 
evidence already of record.  

Evidence received since January 1981 also includes a February 
2004 statement from a private medical provider and a 
September 2003 private medical report that reflect that the 
veteran continued to be diagnosed with a lumbar spine 
disability.  Medical records describing the veteran's current 
condition are not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  
Therefore, these records do not serve to reopen the veteran's 
claim for discogenic disease as there are not pertinent to an 
unestablished fact.  There is, in fact, no new evidence 
concerning this claim.  The fact that the veteran had a low 
back disorder was known in 1981, and his allegations 
concerning the etiology of the disorder were also of record 
at that time.  The unestablished fact - whether the veteran 
has a back disorder due to his military service - remains 
unestablished by the medical records received since 1981.  

As for the wrist claim, the September 2003 private medical 
report contains a diagnosis of bilateral medial nerve focal 
neuropathy of the wrists while the February 2004 statement 
refers to carpal tunnel syndrome.  As the evidence at the 
time of the January 1981 rating decision failed to reveal a 
diagnosed disability of the wrist, so this evidence relates 
to an unestablished fact.  However, new and material evidence 
must "raise a reasonable possibility of substantiating the 
claim."  The Board concludes that this evidence does not do 
so, because it merely shows the existence of a disability 
more than 45 years after the veteran was discharged from 
service without any indication that the nerve conditions 
diagnosed are somehow related to a prior fracture or broken 
bone.   The unestablished fact - whether the veteran has a 
wrist disorder due to his military service - remains 
unestablished by the medical records received since 1981.  

Therefore, the Board finds the evidence submitted since the 
January 1981 rating decision is not new and material and does 
not serve to reopen the veteran's claims of entitlement to 
discogenic disease or residuals of a wrist fracture.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claims, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received to reopen 
claims of entitlement to service connection for discogenic 
disease of the spine and residuals of a right wrist fracture, 
and this portion of the appeal is denied.


REMAND

The psychiatric claim must be remanded to ensure full and 
complete compliance with the duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

Upon separation from service in 1956, the veteran complained 
of headaches, tendency to worry, and difficulty sleeping.  
These complaints are arguably related to the condition for 
which he now seeks service condition - a psychiatric 
disorder.  In light of the in-service complaints, it is 
reasonable to afford the appellant a VA examination to see if 
he does, in fact, have any current disorder that is related 
to his military service.  Duenas v. Principi, 18 Vet. App. 
512 (2004),

The veteran testified that he has received psychiatric 
treatment on several occasions after service.  He did not 
provide any specific information.  If, during the course of 
this remand, he recalls sufficient information to complete a 
release form (i.e., name of doctor, address, date of 
treatment, etc.), he should provide such information and 
release form(s) to the RO.

Therefore, this case is REMANDED for the following action:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Schedule the appellant for a VA 
psychiatric examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
appellant's current psychiatric disorder 
is related to disease or injury incurred 
during his service, to include the 
complaints he reported upon exit from 
service.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


